Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 1 of 10




          EXHIBIT A
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 2 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 3 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 4 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 5 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 6 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 7 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 8 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 9 of 10
Case 2:20-cv-01812-JFC
     2:05-mc-02025 Document
                       Document
                            1888-2
                                1-1 Filed 11/20/20 Page 10 of 10
